Citation Nr: 0706041	
Decision Date: 03/02/07    Archive Date: 03/13/07	

DOCKET NO.  04-22 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder, including as secondary to the service-connected 
fracture of the distal fibular sesamoid of the right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a neck disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder. 

4.  Entitlement to an initial evaluation in excess of 
20 percent for a fracture of the distal fibular sesamoid of 
the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active duty for training from August 1983 to 
February 1984 and subsequent service with the United States 
Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the benefits sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  

With respect to the veteran's claim for service connection 
for a depressive disorder, the veteran contends that this 
disorder is either related to service or to her service-
connected right foot disability.  

The veteran's representative has pointed out the veteran has 
not been afforded a VA examination in order to aid in 
determining the etiology of the veteran's psychiatric 
disorder.  While the veteran is shown to be diagnosed with 
multiple non-service-connected disorders as well as the 
service-connected fracture of the distal fibular sesamoid of 
the right foot, in May 1997, a non-VA physician stated that 
the veteran had depression due to various disabilities.  He 
did not further specify what role, if any, the veteran's 
right foot disorder played in the development of depression.  

Since the medical evidence demonstrates the veteran has been 
diagnosed as having depression and that she is in receipt of 
service connection for a right foot disorder, the Board is of 
the opinion that the VA's duty to assist the veteran includes 
affording her a VA examination in order to determine the 
etiology of any psychiatric disorder that may be present.  
Charles v. Principi, 16 Vet. App. 370 (2002) (Observing that 
under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

With respect to the claim of service connection for neck and 
back disorders, the Board observes the claims for service 
connection were previously considered and denied by the RO in 
a rating decision dated in October 1997.  The veteran was 
notified of that determination of her appellate rights by way 
of a letter dated in November 1997, but did not appeal that 
decision.  Consequently, the October 1997 rating decision 
which denied service connection for neck and back disorders 
is final and VA laws and regulations require the veteran to 
submit new and material evidence to reopen the previously 
denied claims.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

While the RO provided notice to the veteran consistent with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the veteran's claim for service 
connection, the RO did not provide notice to the veteran 
regarding the need to submit new and material evidence to 
reopen the previously denied claims.  Such notice must comply 
with the ruling of the United States Court of Appeals for 
Veterans Claims (Court) in the case Kent v. Nicholson, 
20 Vet. App. 1 (2006).


In that case the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim previously denied 
included advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify a claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for benefits sought by a claimant.  It was further held 
that the VA must in the context of a claim to reopen look at 
the basis of the denial in the prior decision and provide a 
notice letter to the claimant that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found to 
be insufficient in the previous denial.  The veteran has not 
been provided such notice in connection with the claims to 
reopen previously denied claims for service connection for 
neck and back disorders.  This matter must be addressed prior 
to final appellate review.

While the RO did not certify the issue of entitlement to an 
initial evaluation in excess of 10 percent for the veteran's 
right foot disability, the Board observes that service 
connection was granted by way of a rating decision dated in 
March 2004 and the veteran expressed disagreement with the 
evaluation assigned in May 2004.  After the veteran expressed 
disagreement with the initial evaluation assigned, the RO 
increased the evaluation for the veteran's right foot 
disability from noncompensable to 20 percent by way of a 
rating decision dated in February 2005 and issued a Statement 
of the Case in February 2005.  The veteran completed her 
appeal with respect to this issue with the submission of a 
VA Form 9 (Appeal to the Board of Veterans' Appeals) in 
February 2005.  Given these procedural actions, the Board 
finds that the issue of entitlement to an initial evaluation 
in excess of 20 percent for the veteran's right foot 
disability is before the Board.

However, the veteran has not been provided notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in 
connection with her claim for an initial evaluation in excess 
of 20 percent for her right foot disability.  Since the Court 
has strictly construed the VA's obligation to provide notice, 
this matter must be addressed prior to final appellate 
review.  Dingess v. Nicholson, 19 Vet. App. 473 (2006)

Lastly, the Board observes that the February 2005 VA Form 9 
filed in connection with the claim for an initial evaluation 
in excess of 20 percent for the veteran's right foot 
disability, as well as the VA Form 9 filed in connection with 
the veteran's claim for service connection for a depressive 
disorder, both indicate that the veteran desired to appear at 
a BVA hearing at the RO.  Since the record does not reflect 
that the veteran was afforded such a hearing, or that she has 
withdrawn her request for a BVA hearing, this matter must be 
addressed by the RO to ensure due process.

The claims are therefore returned to the RO via the Appeals 
Management Center in Washington, D.C., and the veteran will 
be notified when further action on her part is required.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should advise the veteran of 
what evidence would substantiate her 
request to reopen claims for service 
connection for neck and back disorders, 
last denied by an October 1997 rating 
decision.  Apart from any other notice 
requirements applicable under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the 
RO should comply with the Court's 
guidance in Kent and advise the veteran 
of the evidence and information that is 
necessary to reopen the claim and the 
evidence and information that is 
necessary to establish her entitlement to 
the underlying claim for service 
connection.  In doing so, the RO should 
advise the veteran of the element or 
elements required to establish service 
connection that were found to be 
insufficient at the time of the previous 
denial.

2.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with her claim 
for an initial evaluation in excess of 
20 percent for a fracture of the distal 
fibular sesamoid of the right foot.
3.  The veteran should be afforded a 
mental disorders  examination to 
ascertain the nature and etiology of all 
psychiatric disorders that may be 
present.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
including service medical records, and 
following the examination and this review 
offer comments and an opinion as to 
whether any currently diagnosed 
psychiatric disorder is causally or 
etiologically related to service or to 
the veteran's service-connected right 
foot disability.  

The claims file must be made to the 
examiner for review in connection with 
the examination, and the examiner must 
acknowledge such receipt and review in 
any report generated as a result of this 
remand.

4.  The veteran should be scheduled for a 
hearing before the BVA in connection with 
claims for service connection for a 
depressive disorder and for an initial 
evaluation in excess of 20 percent for 
her right foot disability at the earliest 
available opportunity.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence 
and/or argument she desires to have considered in connection 
with her current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the veteran until she 
is notified.



	                  
_________________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

